DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered.
 
Response to Amendment
Applicant’s amendment dated 07/20/2021, in which claims 5, 7, 14 were amended, claims 1-4, 19-20, 22-23, 25-26, 36 were cancelled, claims 49-57 were added has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5-6, 21, 28-30, 39-40, 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US Pub. 20130075856) in view of Kajiyama (US Pat. 6861752) and NII (US Pub. 20160181255), or, in the alternative, under 35 U.S.C. 103 as obvious over Kajiyama (US Pat. 6861752) in view of Tsai et al. (US Pub. 20130075856) and NII (US Pub. 20160181255).
Regarding claims 5, 21, 28-29, 49, 50, Tsai et al. discloses in Fig. 1 an apparatus comprising: 
a semiconductor substrate [12]; 
a well region [20] extending into the semiconductor substrate [12]; 
a transistor region [24 and 26] extending into the well region [20][paragraph [0018]];
a first conductive element [M1] over the well region [20]; 
a second conductive element [any of M3-M8] over the first conductive element [M1]; 
a connecting element [via contact structure coupling to doped region 22] extending from the second conductive element [any of M3-M8] to contact the well region [20], the connecting element [via contact structure coupling to doped region 22]  laterally spaced from the transistor region [24 and 26] and; 
a third conductive element [M2] between the first conductive element [M1] and the second conductive element [any of M3-M8];
wherein the connecting element [via structure coupling to doped region 22] contacts a heavily-doped diffusion region [22] in the well region [20];

Tsai et al. fails to disclose
the third conductive element comprises a voltage supply line;
wherein the voltage supply line comprises a Vdd supply line;
wherein the voltage supply line comprises a Vss supply line.
NII discloses in Fig. 6, paragraph [0196]
the third conductive element [second layer embedded wiring M2] comprises a voltage supply line;
wherein the voltage supply line comprises a Vdd supply line;
wherein the voltage supply line comprises a Vss supply line.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of NII into the method of Tsai et al. to include the third conductive element comprises a voltage supply line; wherein the voltage supply line comprises a Vdd supply line; wherein the voltage supply line comprises a Vss supply line. The ordinary artisan would have been motivated to modify Tsai et al. in the above manner for the purpose of providing suitable intended functions of the wiring formed in the second wiring layer of the multilayer wiring structure [paragraph [0196] of NII]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Tsai et al. fails to disclose 

the donut-shaped insulative region having an opening passing therethrough; 
the connecting element passing through the hole by passing through the opening in the donut-shaped insulative region; 
an additional hole extending through the third conductive element; and 
wherein the connecting element passes through both the hole and the additional hole;
wherein the donut-shaped insulative region comprises a ring structure.
Kajiyama discloses in Fig. 5, Fig. 6A-6C, Fig. 7A-7C, Fig. 21, column 4, column 5, column 14, lines 23-31
a hole [13a or 68] extending through the first conductive element [first metal layer 11a or 66], an interior region of the hole being lined with a donut-shaped insulative region [insulating formed at the gap between contact fringes and wiring lines][column 5, lines 21-25]; 
the donut-shaped insulative region having an opening passing therethrough; 
the connecting element [12 or 65] passing through the hole [68] by passing through the opening in the donut-shaped insulative region; 
an additional hole [13b or 72] extending through the third conductive element [11b or 70]; and 
wherein the connecting element [12 or 65] passes through both the hole [13a or 68] and the additional hole [13b or 72];


    PNG
    media_image1.png
    435
    484
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    776
    443
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kajiyama into the method of Tsai et al. to include a hole extending through the first conductive element, an interior region of the hole being lined with a donut-shaped insulative region; the donut-shaped insulative region having an opening passing therethrough; the connecting element passing through the hole by passing through the opening in the donut-shaped insulative region; an additional hole extending through the third conductive element; and wherein the connecting element passes through both the hole and the additional hole; wherein the donut-shaped insulative region comprises a ring structure. The ordinary artisan would have been motivated to modify Tsai et al. in the above manner for the purpose of providing a multilayered wiring structure having a large wiring width and thus enabling to minimize an increase in device area which is advantageous to micropatterning and enabling the wiring line to which a large current is supplied to be arranged even on the lower layer of the multilayered wiring; providing a method for 
Alternatively, 
Regarding claims 5, 21, 28-29, 49-50, Kajiyama discloses in Fig. 15, Fig. 16 an apparatus comprising: 
a semiconductor substrate [21]; 
a first conductive element [27] over the semiconductor substrate [21]; 
a second conductive element [37’] over the first conductive element [27]; 
a hole [29] extending through the first conductive element [27], an interior region of the hole being lined with a donut-shaped insulative region [25]; the donut-shaped insulative region [25] having an opening passing therethrough; 
a connecting element [34’, 38, 34, 26] extending from the second conductive element [37’] to a doped region [23] of the substrate, and passing through the hole [29] by passing through the opening in the donut-shaped insulative region [25]; 
a third conductive element [27’] between the first conductive element [27] and the second conductive element [37’]; 
an additional hole [29’] extending through the third conductive element [27’]; and 
wherein the connecting element [34’, 38, 34, 26] passes through both the hole [29] and the additional hole [29’];
wherein the donut-shaped insulative region [25] comprises a ring structure.  

    PNG
    media_image3.png
    560
    1006
    media_image3.png
    Greyscale

Kajiyama fails to explicitly disclose
a well region extending into the semiconductor substrate;
a transistor region extending into the well region;
the connecting element laterally spaced from the transistor region and extending from the second conductive element to contact the well region;
wherein the connecting element contacts a heavily-doped diffusion region in the well region;
wherein the well region is over a deep well region, the deep well region being a separate and distinct structure from the well region.
Tsai et al. discloses in Fig. 1 
a well region [20] extending into the semiconductor substrate [12]; 
a transistor region [24 and 26] extending into the well region [20];
the connecting element [via contact structure] laterally spaced from the transistor region [24 and 26] and extending from the second conductive element [M3] to contact the well region [20];

wherein the well region [20] is over a deep well region [14], the deep well region [14] being a separate and distinct structure from the well region [20]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tsai et al. into the method of Kajiyama to include a well region extending into the semiconductor substrate; a transistor region extending into the well region; the connecting element laterally spaced from the transistor region and extending from the second conductive element to contact the well region; wherein the connecting element contacts a heavily-doped diffusion region in the well region; wherein the well region is over a deep well region, the deep well region being a separate and distinct structure from the well region.  The ordinary artisan would have been motivated to modify Kajiyama in the above manner for the purpose of providing a IC structure and providing a substrate with suitable doped regions for forming the IC device [paragraph [0011], [0018] of Tsai et al.].
Tsai et al. and Kajiyama fails to disclose
the third conductive element comprises a voltage supply line;
wherein the voltage supply line comprises a Vdd supply line;
wherein the voltage supply line comprises a Vss supply line.
NII discloses in Fig. 6, paragraph [0196]
the third conductive element [second layer embedded wiring M2] comprises a voltage supply line;
wherein the voltage supply line comprises a Vdd supply line;

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of NII into the method of Tsai et al. and Kajiyama to include the third conductive element comprises a voltage supply line; wherein the voltage supply line comprises a Vdd supply line; wherein the voltage supply line comprises a Vss supply line. The ordinary artisan would have been motivated to modify Tsai et al. and Kajiyama in the above manner for the purpose of providing suitable intended functions of the wiring formed in the second wiring layer of the multilayer wiring structure [paragraph [0196] of NII]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 6, Tsai et al. also discloses in Fig. 1 an additional connecting element coupled between the first conductive element [M1] and the third conductive element [M2]. 
In addition, Kajiyama discloses in Fig. 15, Fig. 16 
an additional connecting element [39] coupled between the first conductive element [27] and the third conductive element [27’].  

Regarding claim 30, Tsai et al. and Kajiyama fails to disclose
wherein the donut-shaped insulative region comprises one or more of: silicon nitride and high-k dielectric material.
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 

Regarding claims 39-40, Tsai et al. fails to disclose 
wherein the opening in the donut-shaped insulative region comprises a shape configuration not complimentary to a shape configuration of an outer periphery of the connecting element;
wherein an outer periphery of the connecting element comprises a rectangular shape configuration.
Kajiyama discloses in column 4, lines 4-5 the shape of the hole 13 is not particularly limited, and is, e.g., a rectangle or circle. Kajiyama further discloses wherein an outer periphery of the connecting element comprises a rectangular shape configuration. Thus, Kajiyama suggests the opening in the donut-shaped insulative region comprises a shape configuration not complimentary to a shape configuration of an outer periphery of the connecting element [circle vs. rectangle].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kajiyama into the method of Tsai et al. to include wherein the opening in the donut-shaped insulative region comprises a shape configuration not complimentary to a shape configuration of an outer periphery of the connecting element; wherein an outer periphery of the  providing suitable shape of the opening and the connecting element of a multilayered wiring structure having a large wiring width in which deep contact is not necessary and thus can adopt a general contact process and prevent voids which may be generated in formation of a deep contact [column 4, lines 35-50, column 5, lines 35-52 of Kajiyama].

Claims 7-11, 24 and 31-32, 43-44, 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US Pub. 20040159858) in view of Kajiyama (US Pat. 6861752) and Law et al. (US Pub. 20090160531).
Regarding claims 7, 24, 31-32, 56-57, Chun et al. discloses in Fig. 1, paragraph [0015]-[0021] an apparatus comprising: 
a semiconductor substrate; 
a pair of well regions [169, 171] extending into the semiconductor substrate; one of the well regions being a p-well region [169], and the other of the well regions being an n-well region [171][paragraph [0016]]; 
a first conductive level [a first metal layer comprising lines 180, 184] over the p-well region [169] and over the n-well region [171]; the first conductive level [a first metal layer comprising lines 180, 184] comprising a first conductive element [180] directly over the p-well region [169], and comprising a second conductive element [184] directly over the n-well region [171][paragraph [0020]];
a second conductive level [a second metal layer comprising lines 181,183,186,185,187,189] over the first conductive level [a first metal layer comprising  plurality of p-well bias voltage lines [181, 185,187] and a plurality of n-well bias voltage lines [183,186,189], the plurality of p- and n- well bias voltage lines [181,183,186,185,187,189] all extending in the same direction; 
a first interconnect [via structure 161] coupling the p-well bias voltage [181] with the p-well region [169]; and
a second interconnect [via structure 163] coupling the n-well bias voltage [183] with the n-well region [171];
wherein the plurality of p-well bias voltage lines [181, 185,187] comprises at least two p-well bias voltage lines;
wherein the plurality of n-well bias voltage lines [183,186,189] comprises at least three n-well bias voltage lines.
Chun et al. fails to explicitly disclose
a transistor region in the p-well region;
the first interconnect spaced from the transistor region;
wherein the first interconnect contacts a heavily-doped diffusion region in the p-well region;
wherein the p-well region is over a deep well region, the deep well region being a separate and distinct structure from the p-well region.
However, Chun et al. discloses in Fig.1 and Fig. 2, VSS lines are connected to source region of a transistor. Thus, it is so obvious that a transistor region [source region] in the p-well region [169] so that VSS line 180 can be electrically connected to. Chun et al. discloses in Fig. 1, the via structure 161 is spaced from the VSS line 180, 
Law et al. discloses in Fig. 6
a transistor region [612 and 614] in the p-well region [608];
the first interconnect [via structure coupling to p-doped region 610] spaced from the transistor region [612 and 614];
wherein the first interconnect [via structure coupling to p-doped region 610] contacts a heavily-doped diffusion region [610] in the p-well region [308];
wherein the p-well region [608] is over a deep well region [606], the deep well region [606] being a separate and distinct structure from the p-well region [608].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Law et al. into the method of Chun et al. to include a transistor region in the p-well region; the first interconnect spaced from the transistor region; wherein the first interconnect contacts a heavily-doped diffusion region in the p-well region; wherein the p-well region is over a deep well region, the deep well region being a separate and distinct structure from the p-well region. The ordinary artisan would have been motivated to modify Chun et al. in the above manner for the purpose of providing substrate having doped regions for forming an IC device [paragraph [0022], [0075]-[0078] of Law et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Chun et al. and Law et al. fail to disclose 

a first hole passing through the first conductive element; 
the first hole being lined with a first insulative region having a first opening passing therethrough; 
a second hole passing through the second conductive element; the second hole being lined with a second insulative region having a second opening passing therethrough; 
the first interconnect extending through the first hole by passing through the first opening; and 
thePage 3the second interconnect extending through the second hole by passing through the second opening;
wherein the first insulative region comprises a ring structure.
Kajiyama discloses in Fig. 5, Fig. 6A-6C, Fig. 7A-7C, Fig. 21, column 4, column 5, column 14, lines 23-31 
coupling a wiring line with a doped substrate region comprising:
a first hole [13a or 68] passing through the first conductive element [first metal layer 11a or 66]; 
the first hole [13a or 68] being lined with a first insulative region [insulating formed at the gap between contact fringes and wiring lines] having a first opening passing therethrough [column 5, lines 21-25]; 
a second hole [13c or 76] passing through the second conductive element [74]; the second hole [13c or 76] being lined with a second insulative region [insulating 
a first interconnect [65] extending through the first hole [13a or 68] by passing through the first opening, and coupling with a first doped region; and 
a second interconnect [65] extending through the second hole [13a or 68] by passing through the second opening and coupling with a second doped region;
wherein the first insulative region  [insulating formed at the gap between contact fringes and wiring lines] comprises a ring structure.

    PNG
    media_image1.png
    435
    484
    media_image1.png
    Greyscale
 
    PNG
    media_image4.png
    769
    422
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kajiyama into the method of Chun et al. and Law et al. to include coupling the p-well bias voltage with the p-well region; and coupling the n-well bias voltage with the n-well region comprising: a  wherein the first insulative region comprises a ring structure.  The ordinary artisan would have been motivated to modify Chun et al. and Tsai et al. in the above manner for the purpose of providing a multilayered wiring structure having a large wiring width and thus enabling to minimize an increase in device area which is advantageous to micropatterning and enabling the wiring line to which a large current is supplied to be arranged even on the lower layer of the multilayered wiring; providing a method for forming via contact structure of a multilayered wiring structure in which deep contact is not necessary and thus can adopt a general contact process and prevent voids which may be generated in formation of a deep contact [column 4, lines 35-50, column 5, lines 35-52 of Kajiyama].  

 Regarding claim 8, Chun et al. discloses in Fig. 1 wherein the p-well region [169] is directly adjacent to the n-well region [171].  

Regarding claim 9, Chun et al. discloses in Fig. 1 the first conductive element [180] is coupled with Vss, and wherein the second conductive element [184] is coupled with Vdd.  

the first conductive element is coupled with Vss, and wherein the second conductive element is coupled with Vdd.  

Regarding claims 10 and 11, Chun et al. discloses in Fig. 1 
wherein the p-well bias voltage [177] comprises a first wiring; wherein the n-well bias voltage [179] comprises a second wiring; wherein the first [180] and second [184] conductive elements extend primarily along a first direction, and wherein the first [177] and second [179] wirings extend primarily along a second direction which crosses the first direction; wherein the second direction is substantially orthogonal to the first direction.

Regarding claims 43-44, Law et al. and Chun et al. fails to disclose 
wherein the first opening in the first insulative region comprises a shape configuration not complimentary to a shape configuration of an outer periphery of the first interconnect;
wherein an outer periphery of the first interconnect comprises a rectangular shape configuration.
Kajiyama discloses in column 4, lines 4-5 the shape of the hole 13 is not particularly limited, and is, e.g., a rectangle or circle. Kajiyama further discloses wherein an outer periphery of the interconnect comprises a rectangular shape configuration. Thus, Kajiyama suggests the opening in the donut-shaped insulative region comprises a 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kajiyama into the method of Law et al. and Chun et al. to include wherein the first opening in the first insulative region comprises a shape configuration not complimentary to a shape configuration of an outer periphery of the first interconnect; wherein an outer periphery of the first interconnect comprises a rectangular shape configuration. The ordinary artisan would have been motivated to modify Law et al. and Chun et al. in the above manner for the purpose of providing suitable shape of the opening and the connecting element of a multilayered wiring structure having a large wiring width in which deep contact is not necessary and thus can adopt a general contact process and prevent voids which may be generated in formation of a deep contact [column 4, lines 35-50, column 5, lines 35-52 of Kajiyama].

Claims 12- 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US Pub. 20040159858) in view of Kajiyama (US Pat. 6861752) and Law et al. (US Pub. 20090160531) as applied to claim 7 above and further in view of Shaw et al. (US Pub. 20050051801).
Regarding claim 12, Chun et al. fails to disclose 
the apparatus comprising an n-type diffusion region over the p-well region, and comprising a p-type diffusion region over the n-well region; 

wherein the second conductive element is coupled with PMOS transistors associated with the p-type diffusion region.  
Law et al. discloses in Fig. 6
the apparatus comprising an n-type diffusion region [612 and 614] in the p-well region [608], and comprising a p-type diffusion region [616 and 618] in the n-well region [604]; wherein the first conductive element is coupled with NMOS transistors associated with the n-type diffusion region [612]; and wherein the second conductive element is coupled with PMOS transistors associated with the p-type diffusion region [618].
Additionally or Alternatively, Shaw et al. discloses in Fig. 7, Fig. 10, paragraph [0051]-[0052], [0060]-[0061], 
the apparatus comprising an n-type diffusion region [750] over the p-well region [720], and comprising a p-type diffusion region [745] over the n-well region [715]; wherein the first conductive element [930] is coupled with NMOS transistors associated with Page 4the n-type diffusion region [750]; and wherein the second conductive element [910] is coupled with PMOS transistors associated with the p-type diffusion region [745].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Shaw et al. and/or Law et al. into the method of Chun et al. to include the apparatus comprising an n-type diffusion region over the p-well region, and comprising a p-type diffusion region over the n-well region; wherein the first conductive element is coupled with NMOS transistors associated with Page 4the n-type diffusion region; and wherein the second conductive element  providing suitable S/D doped regions for NMOS and PMOS [paragraph [0077] of Law et al.]; reducing current leakage and/or tune threshold voltage of FET and other cells associated therewith [paragraph [0025]-[0030] of Shaw et al.]

Regarding claim 13, Chun et al., Law et al. and Shaw et al. discloses wherein the first and second conductive elements are within a CMOS configuration.  

Claims 14-18, 27, 33-35, 47-48, 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US Pub. 20040159858) in view of Kajiyama (US Pat. 6861752) and Law et al. (US Pub. 20090160531), Shaw et al. (US Pub. 20050051801) and Nojiri (US Pub. 20010045670).
Regarding claims 14, 17, 27, 34-35, 54-55, Chun et al. discloses in Fig. 1, paragraph [0015]-[0021] an apparatus comprising: 
a semiconductor substrate; 
a pair of well regions [169, 171] extending into the semiconductor substrate; one of the well regions being a p-well region [169], and the other of the well regions being an n-well region [171][paragraph [0016]]; 
a first conductive level [a first metal layer comprising lines 180, 184] over the p-well region [169] and over the n-well region [171]; the first conductive level [a first metal layer comprising lines 180, 184] comprising a first conductive element [180], and comprising a second conductive element [184][paragraph [0020]];

a first interconnect [via structure 161] coupling the p-well bias voltage [177] with the p-well region [169]; and
a second interconnect [via structure 163] coupling the n-well bias voltage [179] with the n-well region [171];
a third conductive level [a second metal layer comprising 181 and 183] elevationally between the first [a first metal layer comprising lines 180, 184] and second [a third metal layer comprising lines 177 and 179] conductive levels [paragraph [0017], [0019], [0020]]; 
the third conductive level [a second metal layer comprising 181 and 183] comprising a third conductive element [181] directly over the p-well region [169], and comprising a fourth conductive element [183] directly over the n-well region [171]. 
Chun et al. fails to disclose 
the third conductive level comprises a voltage supply line;
wherein the voltage supply line comprises a Vdd supply line;
wherein the voltage supply line comprises a Vss supply line.
Nojiri discloses in Fig. 2, 4, 6, paragraph [0046]-[0048], [0051], lines 1-3, [0053], lines 4-5
the third conductive level [second wiring layer] comprises a voltage supply line [VSS and VDD];

wherein the voltage supply line comprises a Vss supply line.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Nojiri into the method of Chun et al. to include the third conductive element comprises a voltage supply line; wherein the voltage supply line comprises a Vdd supply line; wherein the voltage supply line comprises a Vss supply line. The ordinary artisan would have been motivated to modify Chun et al. in the above manner for the purpose of providing suitable intended functions of the wiring formed in the second wiring layer of the multilayer wiring structure; providing suitable location of voltage supply line in multilayer wiring structure [paragraph [0051], lines 1-3, paragraph [0053], lines 4-5 of Nojiri]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Chun et al. fails to disclose 
the semiconductor substrate comprises a silicon-containing semiconductor substrate.
However, silicon is a known semiconductor substrate material and therefore it would have been obvious to select it based on its suitability for use as the semiconductor substrate material in the device of Chun et al. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Shaw et al. discloses in Fig. 7, paragraph [0045]
the semiconductor substrate [705] comprises a silicon-containing semiconductor substrate.

Chun fails to disclose
an n-type diffusion region comprising a transistor region in the p-well region; 
a p-type diffusion region in the n-well region; 
the first interconnect spaced from the transistor region;
the first conductive element coupled with NMOS transistors associated with the n-type diffusion region, and the second conductive element coupled with PMOS transistors associated with the p-type diffusion region;
wherein the first interconnect contacts a heavily-doped diffusion region in the p-well region;
wherein the p-well region is over a deep well region, the deep well region being a separate and distinct structure from the p-well region.
However, Chun et al. discloses in Fig.1 and Fig. 2, VSS lines are connected to source region of a transistor. Thus, it is so obvious that a transistor region [source region] in the p-well region [169] so that VSS line 180 can be electrically connected to. Chun et al. discloses in Fig. 1, the via structure 161 is spaced from the VSS line 180, thus it would be obvious that the first interconnect spaced from the transistor region connected to the VSS line. 

an n-type diffusion region [612 and 614] comprising a transistor region in the p-well region [608];
a p-type diffusion region [616 and 618] in the n-well region [604];
the first interconnect [via structure coupling to p-doped region 610] spaced from the transistor region [612 and 614].
the first conductive element coupled with NMOS transistors associated with the n-type diffusion region [612]; and the second conductive element coupled with PMOS transistors associated with the p-type diffusion region [618];
wherein the first interconnect [via structure coupling to p-doped region 610] contacts a heavily-doped diffusion region [610] in the p-well region [608];
wherein the p-well region [608] is over a deep well region [606], the deep well region [606] being a separate and distinct structure from the p-well region [608].
Shaw et al. discloses in Fig. 7, Fig. 10, paragraph [0051]-[0052], [0060]-[0061], 
an n-type diffusion region [750] in the p-well region [720];
a p-type diffusion region [745] in the n-well region [715]; 
the first conductive element [930] coupled with NMOS transistors associated with Page 4the n-type diffusion region [750]; and the second conductive element [910] coupled with PMOS transistors associated with the p-type diffusion region [745].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Shaw et al. and Law et al. into the method of Chun et al. to include an n-type diffusion region comprising a transistor region in the p-well region; a p-type diffusion region in the n-well region; the 
Chun et al., Chu et al. and Shaw et al. fails to disclose 
a first hole passing through the first conductive element; the first hole being rectangular-shaped and being lined with a first insulative region comprising silicon dioxide;  
Page 5a second hole passing through the second conductive element; the second hole being rectangular-shaped and being lined with a second insulative region comprising silicon dioxide; 
the first interconnect extending through the first hole; and 
the second interconnect extending through the second hole;
wherein: the first hole passes through the third conductive element; and the second hole passes through the fourth conductive element;

Kajiyama discloses in Fig. 5, Fig. 6A-6C, Fig. 7A-7C, Fig. 21, column 4, column 5, column 14, lines 23-31 coupling a wiring line with a doped substrate region comprising:
a first hole [13a or 68] passing through the first conductive element [first metal layer 11a or 66]; the first hole [13a or 68] being rectangular-shaped and being lined with a first insulative region [insulating formed at the gap between contact fringes and wiring lines] [column 5, lines 21-25];  
Page 5 a second hole [13c or 76] passing through the second conductive element [74]; the second hole [13c or 76] being rectangular-shaped and being lined with a second insulative region [insulating formed at the gap between contact fringes and wiring lines] [column 5, lines 21-25]; 
a first interconnect [65] extending through the first hole [13a or 68] and coupling with a first doped region; and 
a second interconnect [65] extending through the second hole [13a or 68] and coupling with a second doped region; 
wherein: the first hole [13a or 68] passes through the third conductive element [70 over the first doped region 63]; and the second hole [13c or 76] passes through the fourth conductive element [70 over the other doped region 63];
wherein the first insulative region comprises a ring structure.

    PNG
    media_image1.png
    435
    484
    media_image1.png
    Greyscale
 
    PNG
    media_image4.png
    769
    422
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kajiyama into the method of Chun et al., Chu et al. and Shaw to include coupling the p-well bias voltage with the p-well region; and coupling the n-well bias voltage with the n-well region comprising: a first hole passing through the first conductive element; the first hole being rectangular-shaped and being lined with a first insulative region;  a second hole passing through the second conductive element; the second hole being rectangular-shaped and being lined with a second insulative region; the first interconnect extending through the first hole; and the second interconnect extending through the second hole; wherein: the first hole passes through the third conductive element; and the second hole passes through the fourth conductive element; wherein the first insulative region comprises a 

Regarding claim 15, Chun et al., Law et al. and Shaw et al. discloses wherein the first and second conductive elements are within a CMOS configuration.  

Regarding claim 16, Chun et al. further discloses in Fig. 1
wherein the p-well region [169] is directly adjacent to the n-well region [171].  
Shaw et al. also discloses in Fig. 7, Fig. 10
wherein the p-well region [720] is directly adjacent to the n-well region [715].

Regarding claim 18, Chun et al. discloses an upper conductive level comprising a metal layer 176 is coupled with VDD and another metal layer 178 is coupled with VSS.
It would be obvious that without any disclosed restriction, an upper conductive level comprising metal layers 176 and 178 can be formed in any upper metal layer. Therefore, one of ordinary skill in the art would have recognized the finite number of SS and the fourth conductive element [176] is coupled with VDD to supply voltages VDD and VSS to the cells.
In addition, Nojiri discloses in Fig. 2, paragraph [0046]
wherein the third conductive element [conductive element of second wiring layer formed over the p well region 3] is coupled with Vss, and wherein the fourth conductive element [conductive element of second wiring layer formed over the n well region 4] is coupled with Vdd.

Regarding claim 33, Chun et al. and Kajiyama fails to disclose 
wherein the first insulative region comprises one or more of: silicon nitride; and high-k dielectric material.
Shaw discloses in paragraph [0059] the first insulative region comprises any insulating materials. Silicon nitride and high-k dielectric material are known insulating material and therefore it would have been obvious to select them based on their Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Regarding claims 47-48, Law et al. and Chun et al. fails to disclose 
wherein the first hole in the first insulative region comprises a shape configuration not complimentary to a shape configuration of an outer periphery of the first interconnect;
wherein an outer periphery of the first interconnect comprises a rectangular shape configuration.
Kajiyama discloses in column 4, lines 4-5 the shape of the hole 13 is not particularly limited, and is, e.g., a rectangle or circle. Kajiyama further discloses wherein an outer periphery of the interconnect comprises a rectangular shape configuration. Thus, Kajiyama suggests the hole in the donut-shaped insulative region comprises a shape configuration not complimentary to a shape configuration of an outer periphery of the interconnect [circle vs. rectangle].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kajiyama into the method of Law et al. and Chun et al. to include wherein the first hole in the first insulative region comprises a shape configuration not complimentary to a shape configuration of an outer periphery of the first interconnect; wherein an outer periphery of the first interconnect comprises a rectangular shape configuration. The ordinary artisan would have been motivated to modify Law et al. and Chun et al. in the above manner for the purpose of providing suitable shape of the opening and the connecting .

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US Pub. 20130075856), Kajiyama (US Pat. 6861752) and NII (US Pub. 20160181255) as applied to claim 5 above and further in view of Salcedo et al. (US Pub. 20160300830).
Regarding claims 37-38, Tsai et al. and Kajiyama fails to disclose 
a plurality of discrete circuit elements coupled from the first conductive level to the transistor region, the plurality comprising at least three discrete circuit elements;
wherein the plurality of the discrete circuit elements comprises at least four discrete circuit elements. 
Salcedo et al. discloses in Fig. 4B, Fig. 4C,
a plurality of discrete circuit elements coupled from the first conductive level to the transistor region, the plurality comprising at least three discrete circuit elements;
wherein the plurality of the discrete circuit elements comprises at least four discrete circuit elements. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Salcedo et al. into the method of Tsai et al. and Kajiyama to include a plurality of discrete circuit elements coupled from the first conductive level to the transistor region, the plurality comprising at . 

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US Pub. 20040159858) in view of Kajiyama (US Pat. 6861752) and Law et al. (US Pub. 20090160531) as applied to claim 7 above and further in view of Salcedo et al. (US Pub. 20160300830).
Regarding claims 41-42, Chun et al., Law et al. and Kajiyama fails to disclose 
a plurality of discrete circuit elements coupled from the first conductive level to the transistor region, the plurality comprising at least three discrete circuit elements;
wherein the plurality of the discrete circuit elements comprises at least four discrete circuit elements. 
Salcedo et al. discloses in Fig. 4B, Fig. 4C,
a plurality of discrete circuit elements coupled from the first conductive level to the transistor region, the plurality comprising at least three discrete circuit elements;
wherein the plurality of the discrete circuit elements comprises at least four discrete circuit elements. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Salcedo et al. into the method of Chun et al., Law et al. and Kajiyama to include a plurality of discrete . 

Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US Pub. 20040159858) in view of Kajiyama (US Pat. 6861752) and Law et al. (US Pub. 20090160531), Shaw et al. (US Pub. 20050051801) and Nojiri (US Pub. 20010045670) as applied to claim 14 above and further in view of Salcedo et al. (US Pub. 20160300830).
Regarding claims 45-46, Chun et al., Law et al. and Kajiyama fails to disclose 
a plurality of discrete circuit elements coupled from the first conductive level to the transistor region, the plurality comprising at least three discrete circuit elements;
wherein the plurality of the discrete circuit elements comprises at least four discrete circuit elements. 
Salcedo et al. discloses in Fig. 4B, Fig. 4C,
a plurality of discrete circuit elements coupled from the first conductive level to the transistor region, the plurality comprising at least three discrete circuit elements;
wherein the plurality of the discrete circuit elements comprises at least four discrete circuit elements. 
. 

Claims 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US Pub. 20130075856), Kajiyama (US Pat. 6861752) and NII (US Pub. 20160181255) as applied to claim 5 above and further in view of Shaw et al. (US Pub. 20050051801)
Regarding claims 51-53, Tsai fails to disclose
wherein the second conductive element comprises a bias voltage element;
wherein the bias voltage element comprises a p-well bias voltage element;
wherein the bias voltage element comprises a n-well bias voltage element.
Shaw et al. discloses in paragraph [0033]-[0034]
wherein the second conductive element comprises a bias voltage element [Shaw et al. discloses in paragraph [0034] that bias voltage interconnects may be part of a second metal layer or one or more higher level metal layers in an interconnect 
wherein the bias voltage element comprises a p-well bias voltage element;
wherein the bias voltage element comprises a n-well bias voltage element.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Shaw et al. into the method of Tsai to include wherein the second conductive element comprises a bias voltage element; wherein the bias voltage element comprises a p-well bias voltage element; wherein the bias voltage element comprises a n-well bias voltage element. The ordinary artisan would have been motivated to modify Tsai in the above manner for the purpose of providing suitable functions of conductive elements formed in the third metal layer of multilayer interconnect structure to electrical connecting well regions to one or more bias voltage power supplies on the substrate, chip or die and/or one or more external power supplies [paragraph [0034] of Shaw et al.].

Response to Arguments
Applicant’s arguments with respect to claims 5-18, 21, 24, 27-35, 37-48 have been considered but are moot in view of the new ground of rejection and because the argument does not apply to the new references applied in the rejection.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822